226 Wis.2d 271 (1999)
594 N.W.2d 370
STATE of Wisconsin EX REL. James D. LUEDTKE, Petitioner,
v.
Daniel BERTRAND, Respondent-Petitioner.
No. 97-3238-W.
Supreme Court of Wisconsin.
Oral argument April 8, 1999.
Decided May 28, 1999.
For the respondent-petitioner the cause was argued by Jody J. Schmelzer, assistant attorney general, with whom on the briefs was Charles D. Hoornstra, assistant attorney general and James D. Doyle, attorney general.
For the petitioner there was a brief by Stephen M. Compton and Brennan, Steil, Basting & MacDougall, S.C., Janesville and oral argument by Stephen M. Compton.
¶ 1. PER CURIAM.
The court is equally divided on whether to affirm or reverse the published decision of the court of appeals, State ex rel. Luedtke v. Bertrand, 220 Wis. 2d 574, 583 N.W.2d 858 (Ct. App. 1998). Chief Justice Shirley S. Abrahamson and Justices Ann Walsh Bradley and David T. Prosser would *272 affirm; Justices Donald W. Steinmetz, William A. Bablitch and N. Patrick Crooks would reverse. Justice Jon P. Wilcox withdrew from participation.
¶ 2. Accordingly, the decision of the court of appeals is affirmed.
By the Court.  The decision of the court of appeals is affirmed.